UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 5arkway, Suite 330 Greenwood Villager, CO 80111 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 5arkway, Suite 330 Greenwood Villager, CO 80111 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston & Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant's telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: June 30, 2016 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedules of Investments are attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2016 (Unaudited) Shares Value Shares Value Private Investment Funds * - 68.7% (Note 6) Diversified (continued) Diversified – 68.7% 554,500 Mapletree Greater China Commercial Trust, AEW Core Property Trust (U.S.), Inc. REIT (Singapore) $ 415,741 78,277 Class A Shares $ 75,463,798 582,200 Mapletree Logistics Trust, REIT (Singapore) 432,188 19,435 Class B Shares 18,736,424 18,620 Mercialys SA, (France) 396,845 76,269 Clarion Lion Properties Fund LLC 102,109,997 39,506 Merlin Properties Socimi SA, REIT 412,684 318,554 Cornerstone Patriot Fund LP 38,213,752 11,177 Outfront Media, Inc., REIT 270,148 15,110 Harrison Street Core Property Fund 18,866,470 657,300 Religare Health Trust (Singapore) 480,618 49,865 Heitman America Real Estate LP 56,672,431 476,400 Soilbuild Business Space, REIT (Singapore) 242,249 193 Invesco Core Real Estate USA 31,733,818 45,529 Spirit Realty Capital, Inc., REIT 581,405 Invesco Real Estate Asia Fund (Cayman) Unit Trust 151,118 Stockland, REIT (Australia) 530,836 43,624 Class A Units 5,503,110 36,400 Vornado Realty Trust, REIT 3,644,368 J.P. Morgan U.S. Real Estate Income and 574,000 Yuexiu Real Estate Investment Trust, REIT 12,941,978 Growth Domestic, LP 18,336,194 (Hong Kong) 324,804 LaSalle Property Fund LP 22,110,588 39,728 Class A Shares 60,376,442 Health Care – 1.1% 10,720 Class B Shares 16,291,613 20,300 Care Capital Properties, Inc., REIT 532,063 8,043 Mesa Core Lending Fund LP Class A 8,290,587 61,600 HCP, Inc., REIT 2,179,408 13,836 Met Life Commercial Mortgage Income Fund 14,119,316 15,835 Omega Healthcare Investors, Inc., REIT 537,585 638,666 RREEF America Reit II, LP 71,939,332 25,425 Sabra Health Care, Inc., REIT 524,645 1,657 Trumbull Income Property Fund, LP 19,633,474 117,500 Senior Housing Properties Trust, REIT 2,447,525 3,321 Trumbull Property Fund, LP 35,259,400 2,167 Ventas, Inc., REIT 157,801 — US Government Building, LP** 13,499,746 42,274 Welltower,Inc., REIT 3,220,011 Total Private Investment Funds 605,045,904 9,599,038 (Cost $575,197,818) Hotels – 0.6% 322,900 CDL Hospitality Trusts, REIT (Singapore) 337,977 Common Stocks – 10.5% 15,569 Chatham Lodging Trust, REIT 342,207 Apartments – 1.3% 21,400 Chesapeake Lodging Trust, REIT 497,550 Apartment Investors & Management Co., 22,450 Hospitality Properties Trust, REIT 646,560 39,769 REIT Class A shares 1,756,200 112,433 Host Hotels & Resorts, Inc., REIT 1,822,539 15,075 AvalonBay Communities, Inc., REIT 2,719,379 62,492 InnVest Real Estate Investment Trust, REIT 33,794 Bluerock Residential Growth REIT, Inc 439,322 (Canada) 337,141 63,975 Equity Residential, REIT 4,406,598 710,500 Langham Hospitality Investments, Ltd 8,128 Essex Property Trust, Inc., REIT 1,853,916 (Hong Kong) 250,018 76 Kenedix Residential Investment Corp., REIT (Japan) 204,968 22,925 Pebblebrook Hotel Trust, REIT 601,781 11,380,383 17,525 RLJ Lodging Trust, REIT 375,911 Diversified – 2.5% 5,211,684 85,100 ARA Asset Management, Ltd. (Bermuda) 87,178 Mortgages – 0.2% 56,410 Atrium European Real Estate, Ltd. (Jersey) 241,453 41,013 Apollo Commercial Real Estate Finance, Inc., 79,751 The British Land Co., PLC, REIT (United Kingdom) 644,446 REIT 659,079 5,900 Coresite Realty Corp., REIT 523,271 33,241 Starwood Property Trust, Inc., REIT 688,754 11,880 Crombie Real Estate Investment Trust, REIT 1,347,833 (Canada) 141,149 Office Properties – 1.2% 486,600 Cromwell Property Group, REIT (Australia) 368,350 16,125 Alexandria Real Estate Equities, Inc., REIT 1,669,260 17,522 Digital Realty Trust, Inc., REIT 1,909,723 31,620 alstria office REIT-AG (Germany) 425,998 23,645 Dream Office Real Estate Investment Trust, REIT 13,600 Boston Properties, Inc., REIT 1,793,840 (Canada) 340,047 30,050 Columbia Property Trust, Inc., REIT 643,070 33,663 Duke Realty Corporation, REIT 897,456 61,675 Douglas Emmett, Inc., REIT 2,190,696 7,156 EPR Properties, REIT 577,346 12,200 Equity Commonwealth, REIT*** 355,386 6,775 Equinix, Inc., REIT 2,626,871 60,300 Hudson Pacific Properties, Inc., REIT 1,759,554 783,900 Frasers Logistics & Industrial Trust, REIT*** 552,821 132,004 Industria REIT, (Austria) 210,680 151 Fukuoka REIT Corporation (Japan) 297,423 500,400 Keppel, REIT (Singapore) 390,038 8,595 GEO Group, Inc. REIT 293,777 238 ORIX JREIT, Inc., REIT (Japan) 408,632 18,216 H&R Real Estate Investment Trust, REIT (Canada) 317,382 216 Premier Investment Corp., REIT (Japan) 282,589 30,610 Hamborner REIT AG, REIT (Germany) 330,490 980,000 Prosperity, REIT (Hong Kong) 401,696 167,000 Hang Lung Properties, Ltd. (Hong Kong) 336,234 28,753 VEREIT, Inc., REIT 291,555 828,000 Hui Xian Real Estate Investment Trust, REIT 10,822,994 (Hong Kong) 395,081 Regional Malls – 1.3% 258,657 Immobiliare Grande Distribuzione SIIQ SPA, 239,260 CapitaLand Retail China Trust, REIT (Singapore) 266,417 REIT (Italy) 210,692 97,500 General Growth Properties, Inc., REIT 2,907,450 82 Kenedix Office Investment Corp, REIT (Japan) 486,767 16,175 Macerich Company, The, REIT 1,381,183 193,612 Kiwi Property Group, Ltd., (New Zealand) 205,976 28,400 Simon Property Group, Inc., REIT 6,159,960 7,997 Klepierre, REIT (France) 353,657 33,400 WP Glimcher, Inc., REIT 373,746 47,333 Lexington Realty Trust, REIT 478,537 11,088,756 44,375 Liberty Property Trust, REIT 1,762,575 Residential – 0.1% 14,775 Sun Communities, Inc., REIT 1,132,356 See accompanying notes to Portfolio of Investments 1 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2016 (Unaudited) (continued) Shares Value Shares Value Shopping Centers – 1.0% Hotels –(continued) 42,200 Brixmor Property Group, Inc., REIT $ 1,116,612 LaSalle Hotel Properties, REIT, 79,292 Charter Hall Retail, REIT (Australia) 281,488 2,900 Series H, 7.50% $ 73,370 160,116 Citycon OYJ (Finland) 363,553 40,275 Series J, 6.30% 1,041,512 99,850 DDR Corp., REIT 1,811,279 1,150 Pebblebrook Hotel Trust, REIT, Series B, 8.00% 29,141 253 Eurocommercial Properties NV, REIT (Netherlands) 10,788 300 Summit Hotel Properties, Inc., REIT, 276,000 Fortune, REIT (Hong Kong) 329,075 Series A, 9.25% 7,800 73,210 Hammerson PLC, REIT (United Kingdom) 524,342 7,625 Sunstone Hotel Investors, Inc., REIT, 149 Japan Retail Fund Investment Corp., REIT (Japan) 378,181 Series F, 6.45% 198,098 41,750 Kimco Realty Corp., REIT 1,310,115 2,086,482 421,871 Redefine Properties, Ltd., REIT (South Africa) 324,252 9,675 Regency Centers Corp., REIT 810,088 Office Properties – 0.6% 68,738 Vicinity Centres, REIT 170,199 6,950 Alexandria Real Estate Equities, Inc., REIT, 28,425 Weingarten Realty Investors, REIT 1,160,308 Series E, 6.45% 183,758 8,613 Wereldhave NV, REIT 389,501 25,294 Brandywine Realty Trust, REIT, Series E, 6.90% 653,850 8,979,781 18,300 Corporate Office Properties Trust, REIT Storage – 0.6% Series L, 7.38% 475,434 33,625 CubeSmart, REIT 1,038,340 Kilroy Realty Corp., REIT, 13,675 Public Storage, REIT 3,495,193 18,200 Series G, 6.88% 483,938 9,225 Sorvan Self Storage, Inc., REIT 967,887 17,250 Series H, 6.38% 445,050 5,501,420 106,381 SL Green Realty Corp., REIT, Series I, 6.50% 2,782,927 Warehouse / Industrial – 0.6% 5,024,957 303,700 AIMS AMP Capital Industrial, REIT, (Singapore) 314,499 Regional Malls – 0.6% 6,175 CyrusOne, Inc., REIT 343,700 13,696 CBL & Associates Properties Inc., REIT, 464,134 Mexico Real Estate Management SA de CV, Series D, 7.38% 341,441 REIT (Mexico) 608,774 62,225 General Growth Properties, Inc., REIT, 70,798 Prologis, Inc., REIT 3,471,934 Series A, 6.38% 1,665,763 6,786 QTS Realty Trust, Inc., REIT, Class A Shares 379,880 Pennsylvania Real Estate Investment Trust, REIT 17,354 STAG Industrial Inc., REIT 413,199 19,537 Series A, 8.25% 515,386 5,531,986 500 Series B, 7.38% 13,100 Total Common Stocks 92,706,819 Taubman Centers Inc., REIT, (Cost $86,791,754) 89,350 Series J, 6.50% 2,323,994 5,425 Series K, 6.25% 141,321 Preferred Stock – 3.7% 11,600 WP Glimcher, Inc., REIT, Series I, 6.88% 300,672 Apartments – 0.5% 5,301,677 American Homes 4 Rent, REIT 86,721 Series D, 6.50% 2,278,161 Residential – 0.1% 55,475 Series E, 6.35% 1,391,868 39,250 Equity LifeStyle Properties, Inc., REIT, Apartment Investment & Management Co., REIT, Series C, 6.75% 1,038,947 27,600 Series A, 6.88% 745,200 300 Sun Communities, Inc., REIT, Series A, 7.13% 7,890 18,525 Series Z, 7.00% 464,329 1,046,837 4,879,558 Diversified – 0.6% Shopping Centers – 0.5% Digital Realty Trust, Inc., REIT 7,231 Akelius Residential Property AB, 5.0% (Sweden) 254,261 325 Series H, 7.38% 9,409 46,900 DDR Corp., REIT, Series J, 6.50% 1,222,214 19,275 Series I, 6.35% 511,751 Regency Centers Corporation, REIT, 32,650 National Retail Properties, Inc., REIT, 48,650 Series 6, 6.63% 1,266,360 Series D, 6.63% 855,430 300 Series 7, 6.00 7,800 PS Business Parks, Inc. REIT, 8,400 Saul Centers Inc., REIT, Series C, 6.88% 224,280 47,325 Series S, 6.45% 1,218,619 Urstadt Biddle Properties, Inc., REIT, 54,300 Series T, 6.00% 1,417,230 46,450 Series F, 7.13% 1,238,357 24,600 Retail Properties of America, Inc., REIT, 20,950 Series G, 6.75% 584,505 Series A, 7.00% 644,766 1,800 WP Glimcher, Inc., REIT Series H, 7.50% 46,152 Vornado Realty Trust, REIT, 4,843,929 4,150 Series G, 6.63% 108,688 4,650 Series J, 6.88% 122,202 Storage – 0.3% 4,100 Series K, 5.70% 106,764 58,700 CubeSmart, REIT Series A, 7.75% 1,517,982 4,994,859 Public Storage, REIT, Health Care – 0.1% 19,000 Series R, 6.35% 478,420 11,350 Sabra Health Care, Inc., REIT, Series A, 7.13% 297,143 11,925 Series Y, 6.38% 336,643 3,650 Senior Housing Properties Trust, REIT 6.25% 96,068 2,333,045 3,450 Welltower, Inc., REIT, Series J, 6.50% 90,286 Warehouse / Industrial – 0.2% 483,497 32,692 STAG Industrial Inc., REIT, Series A, 9.00% 849,011 Hotels – 0.2% 21,088 Terreno Realty Corp., REIT, Series A, 7.75% 554,404 25,710 Ashford Hospitality Trust Inc., REIT, 1.403.415 Series E, 9.00% 660,747 Total Preferred Stock 32,398,256 2,875 Chesapeake Lodging Trust, REIT, Series A, 7.75% 75,814 (Cost $31,950,908) See accompanying notes to financial statements 2 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Portfolio of Investments – June 30, 2016 (Unaudited) (continued) Par Value Shares Value Corporate Debt – 3.3% Shopping Centers – (continued) Apartments – 0.1% Kimco Realty Corp., REIT, 319,000 Camden Property Trust, REIT, 5.70%, 5/15/2017 $ 330,034 26,000 5.70%, 5/1/2017 $ 26,940 20,000 EPR Operating LP, REIT, 5.75%, 6/15/2017 20,824 1,473,000 4.30%, 2/1/2018 1,525,979 2,000 Post Apartment Homes LP, REIT, 4.75%, 10/15/2017 2,065 Regency Centers LP, REIT, 285,000 Select Income, REIT, 2.85%, 2/01/2018 287,337 57,000 5.88%, 6/15/2017 59,258 640,260 127,000 6.00%, 6/15/2020 144,311 Diversified – 0.2% 6,089,701 1,864,000 First Industrial LP, 7.50%, 12/1/2017 1,998,773 Storage – 0.1% 133,000 Liberty Property LP, 6.63%, 10/1/2017 141,003 702,000 Cubesmart LP, REIT, 4.80%, 7/15/2022 780,817 2,139,776 Total Corporate Debt 29,150,502 Health Care – 1.2% (Cost $28,839,732) HCP Inc., REIT, 213,000 6.00%, 1/30/2017 218,608 125,000 5.63%, 5/01/2017 129,146 Exchange Traded Fund – 1.3% 1,258,000 2.63%, 2/01/2020 1,269,088 125,243 Vanguard REIT ETF 11,105,297 Senior Housing Properties Trust, REIT, (Cost $9,999,927) 4,167,000 3.25%, 5/01/2019 4,186,885 20,000 6.75%, 4/15/2020 22,020 Short-Term Investments – 10.6% 41,000 6.75%, 12/15/2021 46,485 734,379 BlackRock Liquidity Funds TempFund Portfolio Ventas Realty LP / Ventas Capital Corp., REIT Institutional Shares 734,379 2,498,000 2.00%, 2/15/2018 2,511,702 93,156,712 Goldman Sachs Financial Square Funds – Prime 126,000 2.70%, 4/1/2020 128,698 Obligations Fund Institutional Shares 93,156,712 2,000,000 Welltower, Inc., REIT, 4.70%, 9/15/2017 2,073,502 Total Short-Term Investments 93,891,091 10,586,134 (Cost $93,891,091) Office Properties – 0.8% 184,000 Alexandria Real Estate Equities, Inc., REIT Total Investments – 98.1% $ 864,297,869 4.60%, 4/1/2022 199,294 (Cost $826,671,230) Brandywine Operating Partnership LP, REIT 1,421,000 5.70%, 5/1/2017 1,468,034 Other Assets Net of Liabilities 1.9% 16,667,910 17,000 4.95%, 4/15/2018 17,846 400,000 Columbia Property Trust Operating Net Assets – 100.0% $ 880,965,779 Partnership LP, REIT, 5.88%, 4/1/2015 424,396 Equity Commonwealth, REIT 121,000 6.25%, 6/15/2017 123,407 * Non-Tradable Securities. 578,000 5.88%, 9/15/2020 642,387 ** Partnership is not designated in units. The Fund owns less than 1%. 532,000 Government Properties Income Trust, REIT *** Non-income producing security. 3.75%, 8/15/2019 546,089 1,844,000 Highwoods Realty LP, REIT, 7.50%, 4/15/2018 2,012,982 Portfolio Abbreviations: 596,000 Mack-Cali Realty LP, REIT, 7.75%, 8/15/2019 673,206 ETF – Exchange Traded Fund 500,000 National Retail Properties, Inc., REIT, LP – Limited Partnership 6.88%, 10/15/2017 532,330 PLC – Public Limited Company 299,000 Select Income, REIT, 4.15%, 2/1/2022 300,760 REIT – Real Estate Investment Trust SL Green Realty Corp., REIT, % of 15,000 7.75%, 3/15/2020 17,550 Industry Net Assets 53,000 4.50%, 12/1/2022 55,478 Diversified 72.0% 7,013,759 Short-Term Investments 10.6% Real Estate Operation / Development – 0.2% Office Properties 2.6% 1,500,000 Prologis LP, REIT, 4.00%, 1/15/2018 1,549,443 Health Care 2.4% Shopping Centers 2.2% Reginal Malls – 0.0% Apartments 1.9% 369,000 CBL & Associates LP, REIT, 5.25%, 12/01/2023 350,612 Regional Malls 1.9% Exchange Traded Fund 1.3% Shopping Centers – 0.7% Storage 1.0% 770,000 Brixmor Operating Partnership LP, REIT Hotels 0.8% 3.88%, 8/15/2022 791,326 Warehouse/Industrial 0.8% DDR Corp., REIT, Residential 0.2% 2,935,000 7.50%, 4/1/2017 3,060,154 Real Estate Operation / Development 0.2% 95,000 3.50%, 1/15/2021 97,978 Mortgages 0.2% 267,000 4.63%, 7/15/2022 289,088 Other Assets Net of Liabilities 1.9% 93,000 Equity One, Inc. REIT, 3.75%, 11/15/2022 94,667 100.0% See accompanying notes to financial statements 3 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Portfolio of Investments For the Period Ended June 30, 2016 (Unaudited) Securities Valuation - Consistent with Section 2(a)(41) of the 1940Act, the Funds price their securities as follows: Investments in securities that are listed on the New York Stock Exchange (the “ NYSE ”) are valued, except as indicated below, at the last sale price reflected at the close of the NYSE. If there has been no sale on such day, the securities are valued at the mean of the closing bid and ask prices for the day or, if no ask price is available, at the bid price. Securities not listed on the NYSE but listed on other domestic or foreign securities exchanges are valued in a similar manner. Securities traded on more than one securities exchange are valued at the last sale price as reflected on the tape at the close of the exchange representing the principal market for such securities. If, after the close of a foreign market, but prior to the NYSE close, market conditions change significantly, certain foreign securities may be valued pursuant to procedures established by the Board of Directors (the “ Board ”). Debt securities are valued at their bid prices by an independent pricing service using valuation methods that are designed to represent fair value, such as matrix pricing and other analytical pricing models, market transactions and dealer quotations. Debt securities purchased with a remaining maturity of 60 days or less are valued at acquisition cost, plus or minus any amortized discount or premium which approximates fair value. Securities for which market prices are unavailable, or securities for which the Adviser determines that the bid and/or ask price does not reflect market value, will be valued at fair value pursuant to procedures approved by the Board. Circumstances in which market prices may be unavailable include, but are not limited to, trading in a security is suspended, the exchange on which the security is traded is subject to an unscheduled close or disruption or material events occur after the close of the exchange on which the security is principally traded. In these circumstances, the Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security and developments in the markets. Short-term debt securities, which have a maturity date of 60 days or less, are valued at amortized cost, which approximates fair value. Investments in open-end mutual funds are valued at their closing NAV. As a general matter, the Fund records the fair value of its interests in certain investment funds based on the NAV provided by the Investment Managers and their agents. These fair value calculations will involve significant professional judgment by the Investment Managers in the application of both observable and unobservable attributes, the calculated net asset values of the Investment Funds' assets may differ from their actual realizable value or future fair value. Valuations will be provided to the Fund based on the interim unaudited financial records of Investment Funds, and, therefore, will be estimates subject to adjustment (upward or downward) upon the auditing of such financial records and may fluctuate as a result. Furthermore, the Board and the Adviser may not have the ability to assess the accuracy of these valuations. The Fund's use of fair value pricing may cause the NAV of the Shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different than the value that could be realized upon the sale of such security. Due to the inherent uncertainty of determining the fair value of investments that do not have readily available market quotations, the fair value of the Fund’s investments may fluctuate from period to period. Additionally, the fair value of investments may differ significantly from the values that would have been used had a ready market existed for such investments and may differ materially from the values the Fund may ultimately realize. Further, such investments may be subject to legal and other restrictions on resale or otherwise less liquid than publicly traded securities. Fair Value Measurements : The inputs and valuation techniques used to measure fair value of the Fund’s investments are summarized into three levels as described in the hierarchy below: • Level 1 – unadjusted quoted prices in active markets for identical securities • Level 2 – prices determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) 4 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Portfolio of Investments For the Period Ended June 30, 2016 (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. It is the Fund's policy to recognize transfers in and out of the levels at the value at the (end or beginning) of the period. For the three months ended June 30, 2016, there were no transfers between levels. A summary of inputs used to value the Fund’s investments as of June 30, 2016 is as follows: Level 2 Level 3 Total Market Level 1 Significant Significant Value at Quoted Observable Unobservable 06/30/2016 Price Inputs Inputs Common Stocks * $ 92,706,819 $ 92,706,819 $ – . $ – . Preferred Stocks * 32,398,256 32,398,256 – . – . Corporate Debt * 29,150,502 – . 29,150,502 – . Exchange Traded Fund* 11,105,297 11,105,297 – . – . Short-Term Investments 93,891,091 93,891,091 – . – . Subtotal $ 259,251,965 $ 230,101,463 $ 29,150,502 $ – . Private Investment Funds* $ 605,045,904 Total $ 864,297,869 * See Schedule of Investments for industry breakout. (1) Management has elected to adopt ASU 2015-07, Disclosures for Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent) — a consensus of the Emerging Issues Task Force issued, on May 1, 2015. The guidance in this standard is effective for interim and annual periods beginning after December 15, 2015, however early adoption is permitted. In accordance with Subtopic 820-10, certain investments that are measured at fair value using the net asset value per share (or its equivalent) have not been classified in the fair value hierarchy. The fair value amount presented in this table is intended to permit reconciliation of the fair value hierarchy to the amounts presented in the statement of assets and liabilities. At the end of each calendar quarter, management evaluates the classification of Levels 1, 2 and 3 assets and liabilities. Various factors are considered, such as changes in liquidity from the prior reporting period; whether or not a broker is willing to execute at the quoted price; the depth and consistency of prices from third party pricing services; and the existence of contemporaneous, observable trades in the market. Additionally, management evaluates the classification of Level 1 and Level 2 assets and liabilities on a quarterly basis for changes in listings or delistings on national exchanges. There were no transfers between categories during the three months ended June 30, 2016. Foreign Currency - Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the exchange rates at 4:00 p.m. U.S. ET (Eastern Time). Fluctuations in the value of the foreign currencies and other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses). Realized gains (losses) and unrealized appreciation (depreciation) on investment securities and income and expenses are translated on the respective dates of such transactions. The effects of changes in foreign currency exchange rates on investments in securities are not segregated in the Statement of Operations from the effects of changes in market prices of those securities, and are included with the net realized and unrealized gain or loss on investment securities. Restricted Securities - Restricted securities include securities that have not been registered under the Securities Act of 1933, as amended, and securities that are subject to restrictions on resale. The Fund may invest in restricted securities that are consistent with a Fund’s investment objective and investment strategies. Investments in restricted securities are valued at fair value as determined in good faith in accordance with procedures adopted by the Board. It is possible that the estimated value may differ significantly from the amount that might ultimately be realized in the near term, and the difference could be material. Each of the following securities can suspend redemptions if its respective Board deems it in the best interest of its shareholders. None of these securities have suspended redemptions. This and other important information are described in the Fund’s Prospectus dated February 2, 2016. 5 VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LC Notes to Portfolio of Investments For the Period Ended June 30, 2016 (Unaudited) (continued) As of June 30, 2016, the Fund invested in the following restricted securities: Unfunded Acquisition Cost Value Commitments % of Net Redemption Date (b) Shares ($1,000s) ($1,000s) ($1,000s) Assets Notice (c) AEW Core Property Trust (U.S.), Inc., Class A Shares 7/2/2013 78,277 $ 72,308 $ 75,464 $ — 8.6% 45 Days Class B Shares 7/2/2013 19,435 16,942 18,736 — 2.1% 45 Days Clarion Lion Properties Fund LLC 7/1/2013 76,269 96,180 102,110 — 11.6% 90 Days Cornerstone Patriot Fund LP 9/30/2013 318,554 36,625 38,214 — 4.3% 30 Days Harrison Street Core Property Fund 8/13/2014 15,110 18,000 18,867 20,000 2.1% 45 Days Heitman America Real Estate LP 12/2/2014 49,865 52,782 56,672 46,218 6.4% 90 Days Invesco Core Real Estate USA 12/31/2013 193 29,500 31,734 7,000 3.6% 45 Days Invesco Real Estate Asia Fund (Cayman) Unit Trust - Class A Units (d) 9/30/2014 43,624 5,000 5,503 20,000 0.6% 45 Days J.P. Morgan U.S. Real Estate Income and Growth Domestic LP 12/31/2013 12,941,978 17,344 18,336 — 2.1% 30 Days LaSalle Property Fund LP, Class A Shares 8/31/2015 39,728 58,890 60,376 — 6.9% 45 Days Class B Shares 8/31/2015 10,720 16,110 16,292 — 1.9% 45 Days Mesa Core Lending Fund LP, Class A Shares 7/15/2015 8,043 8,289 8,291 41,710 0.9% 0 Days Met Life Commercial Mortgage Income Fund (e) 10/1/2015 13,836 13,978 14,119 18,609 1.6% 90 Days RREEF America Reit II, LP 9/30/2013 638,666 66,750 71,939 18,750 8.2% 45 Days Trumbull Property Income Fund, LP 9/30/2013 1,657 18,500 19,634 76,000 2.2% 60 Days Trumbull Property Fund, LP 3,321 35,000 35,259 40,000 4.0% 60 Days US Government Building, LP 5/1/2014 — 13,000 13,500 29,500 1.5 % 60 Days Total $ 575,198 $ 605,046 $ 317,787 68.8 % (a) The investment funds are open-ended Investment Funds organized to serve as a collective investment vehicle through which eligible investors may invest in a professionally managed real estate portfolio of equity and debt investments consisting of multi-family, industrial, retail and office properties in targeted metropolitan areas primarily within the continental United States. The principal investment objective of the Investment Funds is to generate attractive, predictable investment returns from a target portfolio of low-risk equity investments in income-producing real estate while maximizing the total return to shareholders through cash dividends and appreciation in the value of shares. (b) Represents initial acquisition date as shares are purchased at various dates through the current period. (c) The investment funds provide for a quarterly redemption subject to the notice period listed. (d) Founding member shares which are subject to a lockup period ending 9/30/2016. (e) Founding member shares which are subject to a lockup period ending 10/02/2017. 6 Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Versus Capital Multi-Manager Real Estate Income Fund LLC By (Signature and Title) /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 08/24/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Mark D. Quam Mark D. Quam, Chief Executive Officer (principal executive officer) Date 08/24/2016 By (Signature and Title) /s/ John Gordon John Gordon, Chief Financial Officer (principal financial officer) Date 08/24/2016
